Citation Nr: 1242622	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an effective date prior to January 8, 2010 for service connection for bilateral hearing loss.

4.  Entitlement to an effective date prior to January 8, 2010 for service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The appellant had active service from June 1961 to June 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In October 2011, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn as to the issues of entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  The Veteran submitted his claim for service connection for hearing loss and tinnitus on January 8, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria are not met for an effective date earlier than January 8, 2010 for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2012).

4.  The criteria are not met for an effective date earlier than January 8, 2010 for service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

During the October 2011 hearing before the Board, the Veteran requested that the appeal be withdrawn as to the issues of entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus.  Accordingly, the Board does not have jurisdiction to review the appeal for the issues of entitlement an initial evaluation in excess of 30 percent for bilateral hearing loss and entitlement to an initial evaluation in excess of 10 percent for tinnitus and they are dismissed.


Claims on Appeal

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here, the Veteran is appealing the effective date assigned for service connection for bilateral hearing loss and tinnitus.  In this regard, because the April 2010 rating decision granted the Veteran's claims of entitlement to service connection, such claims are now substantiated.  His filing of a notice of disagreement as to the effective date assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2012).  Rather, the Veteran's appeal as to the effective date here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2012).

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  A July 2010 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant criteria for assigning effective dates.  The appellant was thus informed of what was needed to achieve the earliest possible effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve the earliest possible effective date for the service-connected disabilities at issue.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical records, private medical records, the transcript of the October 2011 Board hearing, and correspondence from the Veteran.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record that reasonably affects the outcome of this case.  An additional VA examination at this point would not affect the Veteran's claims for an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus.  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

The effective date for the grant of direct service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  While the VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised.  Brannon v. West, 12 Vet. App. 32 (1998).

An informal claim is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...."  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Service connection has been established for the Veteran's bilateral hearing loss (currently evaluated as 30 percent disabling) and tinnitus (currently evaluated as 10 percent disabling), effective from January 8, 2010.  The Veteran avers that an earlier effective date is warranted for each disability.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than January 8, 2010, for the grant of service connection for bilateral hearing loss and tinnitus.

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus on January 8, 2010.  This claim ultimately led to the April 2010 rating decision that granted service connection for bilateral hearing loss and tinnitus with an effective date of January 8, 2010.

The Veteran contends that the effective date for the grant of bilateral hearing loss and tinnitus should be June 18, 1999, the date on which he filed an application for health benefits.  During the October 2011 Board hearing, and in a July 2011 correspondence, he claims that his application for medical benefits filed via the VA Form 10-10EZ and dated on June 18, 1999 was an informal claim.  He asserted that he was advised by a VA representative in VA Hospital in St. Cloud, Minnesota that the VA Form 10-10EZ was all that was required to apply for medical and disability benefits.  In this regard, he claims that VA failed to inform him that he needed to take further steps to obtain compensation or any other disability benefits.  He also stated that he could not recall the names of the VA personnel he dealt with at that time because he was experiencing memory problems due to his nonservice-connected conditions.  To that effect, he submitted private medical records showing treatments for those conditions along with a waiver of RO jurisdiction of the evidence.

Applying the pertinent VA regulation (38 C.F.R. § 3.400(b)(2)(i)) to the facts, it is clear that an effective date earlier than January 8, 2010, is not warranted for the grant of service connection for bilateral hearing loss and tinnitus.  Indeed, the record contains the VA Form 10-10EZ dated on June 18, 1999.  However, that form does not identify any specific conditions, for which the benefit is sought, nor does it indicate that the Veteran was seeking compensation and/or pension benefits that are awarded for service-connected disabilities.  Rather, the VA Form 10-10EZ is used to apply for enrollment in the VA health care system, or dental benefits, which is a separate and distinct benefit from the compensation benefit that the Veteran is now seeking retroactively.  Although in a June 1999 letter that the Veteran submitted along with his Form 10-10EZ, he stated that he was seeking appointments at the VA audiology clinic, he mentioned that he was advised that he needed to complete the form "to begin the admissions process."  The record also includes the RO's February 2000 letter confirming the Veteran's enrollment with the VA healthcare system.  None of the documents, however, indicate that the Veteran was advised that his June 1999 application for health benefits was also being used to apply for compensation benefits for service-connected disabilities.  As noted above, an informal claim must identify the benefit sought.  However, the Veteran's June 1999 VA Form 10-10EZ did not identify the specific benefit that is now being sought retroactively.  See 38 C.F.R. § 3.155.

The Veteran contends that the VA Form 10-10EZ itself did not denote the need to take any further action because every block of the VA Form regarding service-connected compensable benefits was already checked.  However, the check marks, to which the Veteran refers, appear on the Instructions for Competing the Application form and they merely indicate which sections of the application should be completed by the applicant.  While it is unfortunate that the Veteran misunderstood the form, the check marks, by no means, indicated that the form VA 10-10EZ form was used to apply for service connection compensation benefits as well.

The Board is also aware of the Veteran's contention that he relied on a VA employee's advice that it was not necessary to file a separate claim for service connection for bilateral hearing loss and tinnitus to receive compensation benefits.  The Board has reviewed the Veteran's claims file and has found no indication of such advice.  Despite any advice the Veteran may have received, the Board regrets that the law on this point precludes an earlier effective date.

As such, the Veteran's June 1999 VA Form 10-10EZ does not constitute claims for service connection for bilateral hearing loss or tinnitus.  Further, there is no evidence or statement dated before January 8, 2010, that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date prior to January 8, 2010, for the grant of service connection for bilateral hearing loss and tinnitus is not warranted.  The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal as to the issue of entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for tinnitus is dismissed.

Entitlement to an effective date prior to January 8, 2010 for service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to January 8, 2010 for service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


